Citation Nr: 0732161	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-36 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katherine M. Rossi, Associate Counsel







INTRODUCTION

The veteran had active service from July 1970 to September 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In the July 2003 rating decision, the RO granted service 
connection for the veteran's fractured left heel, originally 
claimed as a fractured left ankle, with an evaluation of 10 
percent, but denied service connection for bilateral hearing 
loss.  

In a March 2004 statement, the veteran wrote that he wished 
"to file a notice of disagreement with the 7/30/03 rating 
decision which denied service connection for hearing loss."  
The veteran made no mention of any disagreement with the RO's 
rating decision with respect to his fractured left heel.  As 
such, service connection for bilateral hearing loss is the 
only issue before the Board on this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the claims file reveals that further 
notification and development are necessary prior to the 
adjudication of the veteran's claim.

The Board notes that the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have not been met.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, (3) that the claimant is 
expected to provide, and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should also apprise the veteran of the criteria for 
assigning disability ratings and for award of an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

VCAA notice errors are presumed prejudicial and require 
reversal unless it can be shown "that the error did not 
affect the essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d 881, 889 (2007).  

The Board observes that the April 2003 VCAA letter the RO 
sent to the veteran contained first-element, third-element, 
and fourth-element errors.  See id. at 886.  Specifically, 
the April 2003 VCAA letter failed to adequately inform the 
veteran of the information and evidence not of record 
necessary to substantiate his bilateral hearing impairment 
claim, a first-element error, and the information and 
evidence the veteran was expected to provide, a third-element 
error.  The April 2003 letter also contained a fourth-element 
error in its failure to ask the claimant to provide any 
evidence in his possession pertaining to his claim.  

In addition, the Board notes that the RO failed to notify the 
veteran of the criteria for assigning disability ratings as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 183 
(2006).  

In light of the foregoing, the Board finds that a remand for 
further notification and development is appropriate.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran with 
an appropriate VCAA notice, informing the 
veteran of any information and evidence 
not of record (1) that is necessary to 
substantiate his claim, (2) that VA will 
seek to provide, (3) that the veteran is 
expected to provide, and asking the 
veteran to provide any evidence in his 
possession that pertains to the claim in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).  The notice should also 
address all five elements of a service 
connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran should be afforded the appropriate 
period of time for response to all written 
notice and development as required by VA 
law.

2.  The RO should then review any newly 
submitted evidence and consider whether a 
new medical examination and opinion with 
respect to the veteran's claim for service 
connection for bilateral hearing loss is 
warranted.  After any additional 
notification and/or development deemed 
necessary is undertaken, the RO should 
readjudicate the veteran's claim with 
consideration of any evidence received 
since the October 2004 Supplemental 
Statement of the Case (SSOC).  If any 
benefit sought on appeal remains denied, 
the veteran should be provided with an 
SSOC that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The purpose of this remand is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

